 ST. LOUS CAR DIV. GENERAL STEEL INDUSTRIES527St. Louis Car Division General Steel Industries, Inc.andTeamsters Local Union No. 688,affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica. Cases 14-CA-5160 and 14-RC-6115July 13, 1970DECISION, ORDER, AND DIRECTION OFTHIRD ELECTIONBy MEMBERSFANNING,BROWN, AND JENKINSOn February 25, 1970, 'Trial Examiner James M.Fitzpatrick issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended that such allegations be dismissed. TheTrial Examiner further recommended that certainobjections to conduct affecting the election beoverruled and the results of the rerun election becertified. Thereafter, the General Counsel filed ex-ceptions to the Trial Examiner's Decision and abrief in support thereof. The Respondent filed ananswer to the General Counsel's exceptions, cross-exceptions to the Trial Examiner's Decision, and abrief in support of its cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-ex-ceptions, and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, ex-cept as modified below.1.The Trial Examiner found that chief projectengineerWoley's interrogations of draftsman Ed-ward Hart in early 1969 and manager of qualitycontrolMurphy's conversation in his office withLarry Philpot on June 13 were violative of Section8(a)(1) of the Act. We concur in these findings.2.We find, contrary to the Trial Examiner, thatthe announcements and granting of certain salaryincreases and hospitalization insurance benefits inJune 1969 were made with the intention of in-fluencing the employees to vote against the Unionin the rerun election of June 24, 1969; that thisconstituted violations of Section 8(a)(1) of the Act;and that the violations provide sufficient groundsfor setting aside the rerun election and directing anew election.Among the unrepresented salaried employees,the first to receive increases were the keypunchoperators,who, in early June, were granted in-creases of from $40 to $50 effective June 1, beforeraiseswere granted other salaried employees.Respondent's contention is that the situation withthese keypunch operators constituted an emergen-cy justifying immediate increases in advance ofother employees. In the fall and winter of 1968Respondent decided to perform all its ownkeypunch operations and since December 28,1968, has hired employees in addition to the twogirlswho were doing some of this work. WayneThomas, division controller and supervisor of thisoperation, testified that there was dissatisfactionovertheircompensation.More particularly hetestified that one of the girls complained 6 monthsafter she was hired about failing to receive a raise,as she had been led to believe she would byThomas who had interviewed her at hiring. Al-legedly, another girl brought in a clipping advertis-ing for such operators at a rate considerably abovewhat Respondent's employees were making. Ac-cording to Thomas he then had Frank Biondo, asystem analyst, look into the situation and based onBiondo's findings he recommended the raises whichwere given around June 9, effective June 1.However, in our view, the record does not sup-port the conclusion that this increase was neces-sitated before the election and that it was madewholly without consideration of its effect on theelection. In this connection, we note that whileRespondent claims an employee was requesting, inaccordance with her hiring arrangement, an in-crease after 6 months' employment,noneof thenew employees had been employed that length oftime until the middle of June, that the investigationallegedly made after expressions of discontent musthave begun in May well before any such 6-monthperiod;' that in early June Respondent was still inthe process of checking information on wages ofkeypunch operators in the area;' that other salaried'The TrialExaminer infers that some keypunch operators resignedsalary administrator of Respondent's General Steel Industries,concerningbecause of dissatisfaction with their payWe note, however, that there is nowages at the Castings Division and wages in the Granite City area We findrecord evidence of the reasons for any of these resignations and concludethis sequence to be inconsistent with Respondent's contention that as ofthese inferences are not supported by the recordMay I it was ready to institute new rates but held off because of contractRResp Exh 2 is a letter to Biondo, dated June 2, from James Marlow, anegotiations with the P & M unit184 NLRB No. 55 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees were expressing discontent with theirsituation; and that Respondent used the increasesto the keypunch operators as effective campaignmaterial in its campaign against the Union, eventhough an actual increase for other salaried em-ployees was not granted till after the rerun election.That this salaryincreasefor the keypunch opera-tors was an element in the Respondent's campaignagainst the Union is evidenced in its letter of June17 to the salaried employees.3 Therein the Respon-dent discussed the wage and salary policy it in-tended touse inthe future" which would involvemerit increases as well as comparison with arearates, and then used as an example of the policy theincrease given keypunch operators, adding the as-surance that this was only a step in the direction ofcomparable wages. Additional publicizing of theplan to bring wages up to area standards isreflected, in speeches around June 20, by PresidentDelancy Davis and Vice President Tuckers Thepublicizing, 1 week before the election, of a new sal-ary adjustment policy which had been consideredfor some 9 months previously, without Respon-dent evidently feeling any urgent need to impartto its employees the information that such a policywas under consideration, and the increase to thekeypunch operators which was utilized as an exam-ple of this policy in the Respondent's antiunioncampaign (salary increases to all salaried em-ployees were granted on June 27) constituted apromise and granting of benefits not previously en-joyed which we conclude was intended to influencethe employees against the Union and interferedwith the employees' free' choice in the election.We also find that, in its handling of improvedhospitalization benefits, Respondent sought to im-properly influence the election results. In the past,salariedemployees had received hospitalizationbenefits similar to those received by hourly em-ployees. Little notice was given of changes asidefrom booklets distributed, usually a month or twoafter the effective date of the changes. In June1969, however, the insurance plan for salaried em-ployees was changed from that received by hourlyemployees and the timing of the change and thenotification of the changes were handled differentlythan in the past. According to Respondent, the newplan for these unrepresented salaried employeeswas ready by May 1 and could have been put intoeffect at that time, but Respondent delayed untilJune 1 to do so because of contract negotiationswith its production and maintenance employees atthe St. Louis Car Division. We find this reason un-persuasive,for the insurance plan for salaried em-ployees of other divisions of the Company besidesthe St. Louis Car Division. However, by delayingthe effective date of the plan Respondent was ena-bled to fully publicize the improved benefits in aperiod close to the election date. This it did in amannersignificantly different from its past methodsof informing employees of changes. Whereas, in thepast, information on changes was imparted bybooklets drawn up by the insurer, the Respondentin the instant case first sent salaried employees aletteron June 9 setting forth the improvements,around June 17 sent out a detailed description oftheplan,and on June 17 and 18 conductedmeetings for the employees where the insuranceplan was explained in detail. Moreover, in its letterof June 17 to employees and in speeches given byPresident Delancy J. Davis to all employees onJune 20, Respondent in campaigning against theUnion reminded employees of the improvements,even implying that they had been made in "spite ofthe legal restrictions placed on us."6In these circumstances it is evident that Respon-dent acted inconsistently with its past practicewhen granting improved hospitalization insurancefor its unrepresented salaried employees and that,despite Respondent's repeated disclaimer that itshandling of these benefits was not intended to in-fluence employees in their voting, the granting ofthe benefits was in fact calculated to influence theemployees in the coming election, thus interferingwith the employees' free choice in said election.The above-recited conduct with respect to thepromising and granting of salary increases and thegranting of hospitalization insurance benefits vio-lated Section 8(a)(1) of the Act. Together withother conduct found by the Trial Examiner as viola-tive of the Act,itconsitutesconduct sufficientlyobjectionable to interfere with the results of thererun election. Accordingly, we shall set the rerunelection aside anddirect that a third election beconducted at a time to be determined by the Re-gional Director.ORDERPursuant to Section10(c) ofthe National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-3 Joint Exh 10While theRespondent,commencing in the fall of 1968, began a pro-gram of surveyingjobsto determine wage comparability with other con-cerns in the area, and began sucha survey withrespect toSt Louis CarDivisionin April 1969, itappears that the employees,despite Respondent'sapparentproblems ofhiring and retaining the employees it needed, werefirst informed of its intention of paying comparable wages in the Juneperiod, shortly before the election of June 24On June 27,3 days after the election,Respondent gave all salaried em-ployees except the keypunch operators,a $30 a month cost-of-living in-crease6 Joint Exh 14 ST. LOUIS CAR DIV. GENERAL STEEL INDUSTRIESmended Order of the Trial Examiner and herebyorders that Respondent,St.Louis Car DivisionGeneral Steel Industries,Inc., St.Louis,Missouri,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified.1.Reletter paragraph 1(c) as paragraph 1(d)and substitute the following as paragraph 1(c):"(c) Granting or promising wage and salary in-creases and improved hospitalization insurance orother benefits,publicizing these actions to em-ployees and promising employees to continue or ex-pand some or all of these programs,in order to in-duce employees to vote against a union in a Board-conducted representation election."2.Strike the two paragraphs beginning "IT ISFURTHER ORDERED."3. Insert the following as the third indented para-graph of the Appendix:WE WILL. NOT grantor promise wage and sal-ary increasesand improved hospitalization in-surance or other benefits,publicize these ac-tions to employees and promise employees tocontinue or expand some or all of these pro-grams, in order to induce employees to voteagainst a union in a Board-conducted represen-tation election.IT IS FURTHER ORDERED that the rerun electionheld onJune 24,1969, inCase 14-RC-6115, be,and it hereby is, set aside,and that said case be,and it hereby is,remanded to the Regional Directorfor Region 14 to conduct a new election when hedeems that circumstances permit the free choice ofa bargaining representative.[Directionof Third Election'omitted from publi-cation.]' In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsiorUn-derwear Inc,156 NLRB1236,N LR B v Wyman-GordonCo, 394 U S759 Accordingly,it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must be filed bythe Employer with the Regional Director for Region 14 within 7 days afterthe date of issuance of the Notice of Second Electionby theRegionalDirector The RegionalDirector shallmake the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomplywith this requirementshall begrounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Trial Examiner: This is aconsolidation for the purpose of hearing, ruling,and decision of objections to an election in a529representation proceeding (Case 14-RC-6115) anda complaint in an unfair labor practice proceeding(Case 14-CA-5160). Both involve the same events.In the representation case Teamster Local UnionNo. 688, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America (herein called Teamsters),filed objections to conduct affecting the results of aLiveJune 1 it had improved the employees'Board (the Board) on June 24, 1969,' among cer-tain employees of St. Louis Car Division GeneralSteel Industries, Inc. (herein called respondent orcompany). On August 29 the Board's Director forRegion 14, on behalf of the Board, dismissed someof the objections but ordereda hearingon othersand on certainadditional conduct. Also on August29, on behalf of theBoard'sGeneral Counsel, he is-sued the complaint in Case 14-CA-5160 foundedon a chargeof June 24and anamended charge ofJuly 1 filed by the Teamsters,allegingthat the com-pany had committed unfair labor practices in viola-tionof Section 8(a)(1) of the National Labor Rela-tionsAct (the Act). I heard the consolidatedproceeding at St. Louis,Missouri,on October 14.Uponthe entirerecord, my observations of thewitnesses,and consideration of the briefs of theGeneral Counsel and respondent, I make the fol-lowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, is engagedat St. Louis, Missouri, through its St. Louis CarDivision in the manufacture and sale of highspeedrailway and subway passenger equipment, special-izedrailwayfreightequipment,anddefenseproducts such as tanks. During the year endingJune 30 it received at its St. Louis plant from pointsoutside Missouri goods and materials valued at over$50,000 and shipped from its St. Louis plant topoints outsideMissouri products valued at over$50,000. The parent company, General Steel Indus-tries, headquartered in St. Louis, also operates anumber of other manufacturing divisions, includingitsCastings Division (located in nearby East St.Louis, Illinois),National Roll Division, Ludlow-SaylorWire Cloth Division, Flex-O-Lite Division,and Standard Pipeprotection Division.II.THE LABORORGANIZATIONS INVOLVEDThe Teamsters is a labor organization which attimesmaterial has admitted to membership em-ployees of respondent.Of the total complement of about 1,200 em-ployees at St. Louis Car Division, about 900productionandmaintenanceemployeesarerepresented by United Steelworkers of America,IAll datesherein arein 1969 unless otherwise indicated 530DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalUnionNo. 1055 (a labor organizationreferred to hereinafter as Steelworkers). The com-pany has long had an established collective-bargain-ing relationship with the Steelworkers, including aseries of 3-year contracts, the most recent of whichbecameeffectiveJune 1followingextensivenegotiations concluding on May 29.III.THE ALLEGED UNFAIR LABOR PRACTICES ANDOBJECTIONABLECONDUCTA. BackgroundOn January 10 the Teamsters filed a petitionseeking a Board election among certain of respon-dent's unrepresented employees. On March 14 theRegional Director directed that an election be heldin an appropriate unit consisting of all office cleri-cal, plant clerical, technical employees, and super-visory inspectors at the St. Louis plant.' The elec-tionwas held April 15. Thereafter the employerfiled timely objections. On May 28 theRegionalDirector issued a supplemental decision and orderin partsustainingthe employer's objections and or-dering the election set aside and directing a rerunelection.As noted above the rerun election wasconducted on June 24. The Teamsters lost by avote of 69 for to 82 against with 10 ballots chal-lenged, and thereafter filed timely objections. OnAugust 29 theRegionalDirector in a second sup-plemental decision overruled certain of the objec-tions. But as to Objections I and II, as well as otherconduct which came to light in the course of the in-vestigation but was not specifically alleged in theobjections,he concluded thatsubstantialandmaterial questionsof fact were raised which wouldbe best resolved by a hearing. Consolidation withthe complainthereinwhich alleged thesame con-ductas violationsof Section 8(a)(1) of the Actresulted.B.The IssuesThe issues framed by the pleadings are: (a)whether on February 15 respondent's chief projectengineerunlawfully interrogatedanemployeeabout his union activities; (b) whether respondent,in announcing and granting a wage increase to em-ployees on June 9, retroactive to June 1, did so forthe purpose of unlawfully influencing them againsttheTeamsters; (c) whether respondent, in an-nouncing and granting improvements in the em-ployees' hospitalization insurance on June 11, ef-fective June 1, did so for the purpose of unlawfullyinfluencing them against the Teamsters; (d)whether on June 13 respondent's manager of quali-ty control unlawfully threatened an employee withloss of benefits if the Teamsters prevailed in theelection scheduled for June 24; (e) whether respon-2The exact description of the unit found appropriate is as followsAll office clerical, plant clerical, technical employees and supervisoryinspectors at the employer's9000 Hall Street,StLouis,Missouri,dent, in announcing a wage and salary administra-tion program on June 17, did so for the purpose ofinfluencing employees against the Teamsters; and(f) whether respondent, in announcing and grantingwage increases to employees on June 27, effectiveJuly 1, did so for the purpose of unlawfully in-fluencing them against the Teamsters. Finallypresented is the question whether such conduct, ifestablished, warrants setting aside the election ofJune 24.C.Woley's Interrogations of HartEdward Hart, a draftsman in respondent's en-gineering department from March 1968 until June27, 1969, testified without contradiction that onmore than one occasion in early 1969 chief projectengineer,GaryWoley, an admitted supervisor,discussed the union situation with him. The first oc-casion was about one month before the first Boardelection on April 15 and occurred in the engineer-ing deparment during the lunch hour. Woley askedhim, "How the union was coming?" Another in-cident occurred around April 1 at Hart's work sta-tion when Woley stated that he had understood thatHart was heavily involved in the union and askedhim if he had made up his mind. When Hart repliedyes,Woley commented that he hoped Hart knewwhat he was doing.Although Hart's testimony is somewhat confusingwith regard to the date of the first dicussion withWoley, his testimony as a whole is credible and un-contradicted.Moreover, he impressed me as anhonestwitness.Accordingly, I find thatWoleyasked the questions and made the statements whichHart attributed to him.D.Murphy'sMeetingWith PhilpotRespondent's manager of quality control, a mannamed Michael Murphy, supervised the qualitycontrol inspectors.After the company decidedupon a general wage increase effective June 1,Murphy on June 10 called his inspectors togetherand announced to them a wage increase of 30 centsanhourwhichwould appear in their nextpaycheck. He also announced that a newinsuranceprogram was being put into effect but gave nodetails regarding it:'One of the inspectors, LarryPhilpot, asked Murphy a couple of questions in-cluding whether Murphy was sure theywere goingto receive the raise, whether Murphy would put inwriting that they weregoingto get it, and whetherthe raise would be taken away in the future.Murphy thought these questions were "unusual"and a few days later, on June 13, he called Phil-pot into his office for an extended interview lastingtwo hours in the course of which they discussedplant,excluding professional employees, salesmen, guards, supervisorsas defined by the Act, and all other employees represented by anyother labor organization ST. LOUIS CAR DIV. GENERAL STEEL INDUSTRIESmany topics and Murphy endeavored to learn whatsort of individual Philpot was. According to Mur-phy's own testimony, the union was discussed.Murphy said he himself had been in a union. Heasked what Philpot thought the advantages of hav-ing a union would be and indicated his preferencenot to have a union in his department. The com-pany policy of encouraging employees to obtainfurther schooling by helping them with tuition wasalso discussed.Murphy said there was a possi-bility this benefit might or might not be retained forthe employees, that it would be completely on abargaining basis between the company and theunion if the union got in.E.Wageand InsuranceChangesAbout June 9 respondent announced that it hadgrantedwage increases effective June 1 tokeypunch operators, timekeepers, inspectors, andshop clerks. All of these classifications were of em-ployees not represented by the Steelworkers. Of thesixkeypunch operators involved, four receivedraises of $40 and two of $50. The other classifica-tions received uniform raises of 30 cents per hour.About June 11 respondent announced that effec-tiveJune 1 it had improved the employees'hospitalization insurance.These increases in pay and insurance benefitswere communicated to the employees in variousways. The keypunch operators were called togetherby Wayne Thomas, the controller under whom theyindirectly worked, and were told by him that whenthey were hired their salaries matched those of thetwo keypunch operators who were already with thecompany, that since that time the company hadrealized they were being underpaid in relation towhat other industries in the area were payingkeypunch operators, and accordingly that the com-pany was raising them all. The date on whichThomas talked to the keypunch operators is notclear in the record, but I infer from the fact thattheir raise caused grumbling among others, thatthey were informed first. The timekeepers werenotified of their 30-cent-an-hour raise and the im-proved insurance plan by their supervisor, PhillipSandell, who went to each individual timekeeper onJune 9 and 10 and advised them of the newbenefits. The inspectors were called together in ameeting on June 10 and notified by their super-visor,Murphy, of the new benefits. Neither Sandellnor Murphy made any reference to the Teamstersor the election.On June 9 in a memorandum to its salaried em-ployees the company described the improvedbenefits of their life, accident, and hospitalizationinsurance, the entire cost of which as of June 1 was'The company has had two separate insurance plans with differingbenefits in effect, one for hourly paid employees including thoserepresented by the Steelworkers as well as those who were unrepresentedsuch as inspectors and timekeepers, and another for salaried employees531being borne by the company. In another June 9memorandum the company advised hourly paidemployees of the improved benefits of theirhospitalizationinsurance,the entire cost of whichwas also being borne by the company as of June 1.3Neither ofthesememorandumsmentioned theTeamsters or the forthcomingelection.As noted above, the June1raise givenkeypunchoperators occasioned dissatisfaction among otheremployees who were still not raised. About mid-June Vice President Tucker, who was in chargeof the engineering department, called togetherthe employees in that department to discuss theproblem. Tucker told them the company was goingto have a general review of the pay of all employees,possibly after the upcoming union election of June24, but that he could not promise anything.This was followed by a company letter on June17 to salaried employees within the unit involved inthis case, the gist of which was that,Having just negotiated a new contract with ourproduction and maintenance employees effec-tive June 1, 1969, it is now the time, based onestablished custom, to review and adjust wagesof other employees not covered by a bargain-ing unit.Those employees paid on an hourlybasis have historically received additional com-pensation closely corresponding to that givenemployees represented by the United Steel-workers and their increases have been effec-tiveat the same time as the Steelworkers'increases.This has occurred at this timerelative to individuals on an hourly basis wherepast practive clearly indicated this was normalprocedure.Salaried employees wage increases have beengiven throughout the year on an individualmerit basis.But in thefuture a regular wageand salary administration program will requirea review of each employee regularly comparingemployeesearningswith other individuals on amerit basis within the department, and at thesame timecomparing them with area rates insimilar jobs with other local firms. Under thisprogram our future plan is to compensate allemployees at a rate comparable to what isbeing paid by other firms in our area.The letter then cited the recent raise to keypunchoperators as an example of this policy. It alsoreferred to the improved hospitalization plan effec-tive June 1. The letter went on to say,Beyond this improvement anything we mightextend to you or even imply that it might beextended to you, could be construed in thisperiod before the election to be a promise ofbenefits contingent on the results of the elec-tionand subject the company to an unfairThe new plan for hourly employees was that incorporatedin the Steel-workers contract negotiated May 29Bothplans were in effect in otherdivisions of the Company and were not confined to the St Louis CarDivision427-835 0 - 74 - 35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDlaborpracticecharge.We disavow anypromises or threats which might influence theoutcome next Tuesday and are anxious onlythat you know what the Company policies arewith regard to the subjects mentioned above.The next day,June 18,the company sent a letterto its hourly paid employees within the unit in-volved in this case which said,among other things,You were recently given an increase of 30 centper hour as well as receiving the benefits of agreatlyimprovedhospitalizationprogramwhich is now entirely company paid. Thesebenefits were not given to you to attempt to in-fluence your vote and they shouldn't. Theraises and improved benefits were given to youbecause you deserved them and they havehistorically been given at this time.Regardlessof the outcome of the election on June 24these improvements are yours,they will not berescinded.The letter also indicated the company's view thatthe Teamsters could not adequately represent, norwas it necessary to protect,the employees' in-terests.On June 18 the company also distributed to itssalaried employees in the unit a detailed scheduleof the benefits provided by their improved in-surance plan which had gone into effect June 1.Also on June 18 and 19 the company's supervisorof employee benefits held a series of eight meetingsof employees at St.Louis Car similar to those heldat three other divisions of the company in which heexplained in depth the provisions of the new in-surance programs,which were the same as in effectinotherdivisionsof the company.At thesemeetings no mention was made of the Teamsters orof the upcoming election.F.CompanyCommunicationsImmediately Beforethe ElectionOn June 20the company sent another letter tothe employees in the unit which may be describedas anti-Teamsters propaganda. It urged them tovote against the Teamsters,but contained nothreats or promises.The same dayrespondent'sPresidentDelancy Davis made fourspeeches to em-ployees,including all employees in the unit here in-volved,inwhich he disclaimed any promises orthreats to them,but argued that the Teamsterscould not adequately represent their interests. Henoted that in spite of legal restrictions the companyhad been able to make some improvements,refer-ring specifically to the improved hospitalization in-surance.However,he disclaimed that this was givento influence their vote.He asserted instead that theold programs had become outmoded,while the newprograms were the same as ineffect atother divi-sions of the company.In addition,according to theuncontradicted testimonyof EdwardHart, who atthe time was a draftsman in the engineering depart-ment,in the meeting which Hart attended Davis de-parted from his text to say that the company wasbringing salaries up to the metropolitan area stand-ard, that on account ofthe union election hecould not promise employees anything regarding it,but that there were plans being made with respectto it.Hart also testified without contradiction thatabout the same dateVicePresidentTucker, inmeeting with the employees of the engineering de-partment,mentioned that the union election wascoming up, that he wished that they all would vote,that they would all be getting a raise after the elec-tion on a average with the rest of the metropolitanarea, that theywould all be brought up to standard,and that he had been reclassifying everybody. Butthe evidence does not indicate that anything he saidmade these prospects contingent upon the outcomeof the election. I find that Davis and Tucker madethe above-described statements.G. Postelection IncreasesOn June 27,three days after the rerun election,VicePresidentTucker againaddressed the em-ployees inthe engineering department,this timeabout cutbacks in production and the need for tem-porary layoffs.He also advised them that beginningJuly 1 everyone in the department would receive ablanket $30 per month raise.On July1salaried em-ployees(except for keypunch operators who hadbeen raised as of June 1)received a blanket cost-of-living increaseof $30per month.H. The Company's DefenseStated briefly the company's defense is that it didnot act out of union animus or for the purpose ofinfluencing the election on June 24. On the contra-ry, its position is that the increases granted to theemployees in June were economically motivatedand consistent with past practice, and asserts thathad it not given the increases it might have sub-jected itself to unfair labor practices on that ac-count.The company also takes the position that itspre-June 24 statements referring to the election ortotheTeamsterswere lawful expressions ofopinion.In support of its position the company showedthat for many years the bulk of its employees at St.Louis Car Division (approximately 900 out of atotalcomplement of about 1,200) have beenrepresented by a local of the Steelworkers withwhom the company has had a series of collective-bargaining agreements." It argues that its long andsuccessful relationship with that union covering the'Employees at the company's Castings Division in Granite City,Illinois,a distance of 5 miles east of the plant involved herein,are renr'.ented byanother local of the Steelworkers ST. LOUIS CAR DIV. GENERAL STEEL INDUSTRIES,533bulk of its employees demonstrates the absence ofunion animus.The evidence shows the company has had aproblem in retaining qualified personnel,particu-larly in technical or skilled jobs where it has suf-fered a high rate of turnover.Inmid-1-968 theproblem became acute in that the company wasunable to maintain production schedules on twoimportant contracts.A new management team wasmarshaled for St.Louis Car Division to try andsolve this problem.Accordinglyan initial wage sur-vey was started in September 1968 and in Octoberand November the company began developing aprogram for a survey in depth of jobs with the ulti-mate aim of raising the compensationof companypersonnel to a competitive level. Respondent was inclose competition with a few other concerns in itsindustry for the production and sale of its particulartype of products.In the St.Louis area it was incompetition with many other companies and indus-tries,and in fact with other divisions within its ownconcern,for the services of qualified technical andskilled employees. According to James Marlow, sal-ary administrator from the company's headquar-ters in St. Louis who was in charge of developingand implementing the surveys regarding jobs, theproject involved first of all preparing job descrip-tions and classifications so that a comparison couldbe made between different divisions of the com-pany and also with other companies in the area.Thereafterother companies in the area were sur-veyed to determine what they were paying for thesejobs.Similarly divisions within the company weresurveyed.Such a survey with respect to the St.Louis CarDivision commenced at the beginning ofApril 1969.In the meantime a special problem developedwith respect to keypunch operators.In the past thecompany had contracted out most of its keypunchwork,employing on its own staff only two em-ployees qualified to do keypunch work.Toward theend of 1968 the company decided to perform thekeypunch work in-house.Commencing in January1969 it hired additional keypunch operators and setup a new department for the performance of thekeypunch function.When hired these new opera-tors were paid at a rate equivalent to that paid thetwo original operators.This was not comparable towhat other companies in the area were payingkeypunch operators or even what was advertised inthe newspapers by others as the offering rate. Someof the operators complained to the company thattheir pay was not competitive.Some even resigned.In the face of this situation the supervisor ofkeypunch operators inquired of Marlow,who wasin charge of the job survey mentioned above, whatthe pay rates were for this job in other divisions ofthe company as well as in other companies in thearea. The results of this inquiry showed that-pay forkeypunch operators in St. Louis Car was substan-tially below what was paid in the Castings Divisionwhich in turn was somewhat below what was-paidby other companies in the area.Since the keypunch operator problem wasviewed as an emergency requiring immediate atten-tion,they were,as indicated previously herein, inearly June and in advance of other employees givenan immediate raise.The other employees who werenot immediately-raisedwere then dissatisfiedbecause of the uneven treatment and some of themexpressed this dissatisfaction to their supervisors. Inthe meantime the results of the job survey made byMarlow indicated that generally the rates paid theunrepresented employees in St.Louis Car werebelow the rates paid for comparable work by otheremployers in the area.As of May 1 the companywas ready to institute new rates but held offbecause of the Steelworkers negotiations then inprogress.As an additional aspect of its defense the com-pany showed that during the spring of 1969 it wasengaged in negotiations with the Steelworkers onbehalf of its production and maintenance em-ployees until May 29, at which point they agreed ona new 3-year contract providing for substantial payincreases as well as improved insurance benefits forhourly paid employees within-that bargaining unit.Uncontradicted -testimony of company witnessesestablished that historically when new contractswere negotiated with the Steelworkers providing-forpay increases for production and maintenance em-ployees the company reviewed the compensation ofunrepresented employees and made upward adjust-ments which were comparable to, although not ex-actlythesame as, those given employeesrepresented by the Steelworkers. Company wit-nesses also testified without contradiction that thepay raises'given the unrepresented employees inJune were made because that was what had histori-cally been done in the past and the unrepresentedemployees expected the adjustments,and alsobecause the job surveys of Marlow showed that thecompany pay scales lagged behind the areastandard.1.Analysis and ConclusionsWith regard to the two occasions,on aboutMarch 15 and April 1, when Woley,an admittedsupervisor, questioned employee Hart about unionactivities, I conclude these were violations of Sec-tion 8(a)(1) of the Act. The reasons I conclude thecompany thereby coercively interfered with em-ployee Section 7 rights are that both incidents oc-curred in the plant where the employee worked. Infact the second incident occurred at his work sta-tion and included a note of warning that the super-visor hoped the employee knew what he was doing.Considering the superior status of Woley and thesubordinate status of Hart,which were inherent inthe employment relationship,Iconclude the inter-rogations were unlawful. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor similar reasonsIconclude that parts ofMurphy'sconversationwith Philpot on June 13were coercive interference with employee Section 7rights contrary to Section 8(a)(1). I do not thinkthatMurphy was pursuing a company plan -todiscourage unionism. The-purpose of his individualmeeting with Philpot on June 13 was to -find'outwhether he was a desirable employee. Nevertheless,in ,his discussionwith Philpot he overstepped theline drawn by Section 8(a)(1). While many of hisstatements' taken individually, such as for examplethat he preferred that his department not be union,might in some circumstances be lawful, expressionsof opinion, when all of the references which ° hemade regarding unionism and employee benefitsare considered together, they amount to coercionand interference. I note, that Murphy, the super-visor, called Philpot, the employee, into his officeonly a few -days after, as a direct result of ameeting during which the employee had aggressive-lyquestioned the supervisor about an announcedwage increase.Although their later individualdiscussion inMurphy's office on June 13 wasgeneral, covering many topics, unionism was amongthe topics discussed and Murphy indicated his per-sonal oppositionto the -Teamsters. He also askedPhilpot what he-thought the advantages of unionismwould be. He talked about the company policy ofhelping employees with school tuition. In some cir-cumstances a supervisor's statement that an existingemployee benefit would in the future in the eventof unionismbe the subject of collectivebargainingmight be a lawful statement. But in the context herepresented,Murphy's comment, that paying em-ployee tuition might or might not be retained andthat in the event the Teamsters prevailed it wouldbe completely on, a bargaining basis between the,company and the union, was immersed in a- generalprobe of the employee's qualifications, a probe ar-ranged by the' supervisor in his office during which,he indicated his antiunion attitude and- alsoquestioned the -employee about his union views.Thus what in another context might have been aninnocuous statement, in these circumstances car-ried to the employee the message that if the Team-stersgot in the company might withdraw thebenefit.Although the conduct of Woley and Murphy wasunjustified,, I conclude that those incidents standingalone are aninsufficient basis for upsetting thererun election on June 24. They were isolated in-cidents involving only two employees in a unit- inwhich 175 were eligible to vote. Moreover, the-Woley interrogations took place long before thererun election, in fact even before the first electionon April 15, and this is an additional reason for notupsetting the,election because of them. SeeHomeComfort Products Co.,180 NLRB 597. -Turning now to the announcing and granting ofwage and salary increases, improved hospitalizationinsurance benefits, and the institution of a policy ofcontinual review of employee- compensation (wageand salary administration program), I conclude thatthe company was justifiedinmakingthem and didnot thereby violate Section 8(a)(1). I also concludethat they are not sufficient, grounds for setting asidethe rerun election of June 24..The complaint alleges that-, these actions weretaken for the purpose of influencing the employeesagainst the Teamsters. The company contends thatitsmotives were pure. It claims- it, harbored nounion animus, citing the fact that-it has had a longand successful collective-bargaining relationshipwith the Steelworkers covering most of its em-ployees: Considering all the evidence one must con-clude that the company has not harboreda generalanimus toward unions. On the -other hand, con-sidering the anti-Teamsters comments of Murphyand the anti-Teamsters literature and statements is-sued by the company before the June 24 rerunelection, it is clear the company preferred not tohave the Teamsters represent its unorganized em-ployees.While this attitude explains the company'sreasons for issuing its electioneering literature andstatements, it does not, in the light of the entireevidence, seem adequate- to explain the- wage in-creases, improvements in hospitalization insurance,and the wage and salary administration program.In-thepast-when- the Steelworkers contractresulted, in higher wages or benefits for the largenumber of employees represented by them, thepractice had been to grant somesimilar wageincreases to other hourly paid employees-who wereunrepresented and to review the compensation ofunrepresented salaried employees, granting themappropriate increases. Such increases and benefitsgranted the unrepresented employees were not ex-actly the same as those won in bargaining by theSteelworkers but were closely comparable. Themost recent history, which is involved in this case,follows that pattern. The company and the Steel-workers concluded negotiations for a new 3-yearcontract providing for wage increases and improvedhospitalization, among other things, on May 29, the-new terms to be effective June 1. It was followingthis that the company put into effect the increasesin compensation and the improved insurance provi-sions about ,which the General-Counsel complains.But since,these increases were in line with pastpractice, the company was justified on that groundin instituting them.Borden Cabinet Corporation,148NLRB 996, 1002;United Screw & Bolt Corporation,91 NLRB 916.Regardingthecompensation , of the un-represented employees, the evidence shows in addi-tion that the rates-paid by St. Louis Car lagged sub-stantially behind' what competing companies in -theSt. Louis area paid and-in certain categories behindwhat other divisions- of the respondent companypaid. Because of its unsatisfactory performance anew management team had been assigned- to St.Louis Car and-as early' as: July 1968planning beganfor upgrading employee compensation: The com-pany carried forward with thisprogram in Sep- ST. LOUIS CAR DIV. GENERAL STEEL INDUSTRIEStember, October, and November by way of startingwage surveys.It did not learn of the Teamsters or-ganizing effort until early November, and vice pres-ident of administration Bryan testified crediblythat the fact that the Teamsters organizing and thecompany'swage survey program were going on atthe same time was just a coincidence.The recordshows that there were legitimate economic reasonsfor the company's effort to upgrade wages and thatthe program to achieve this upgrading was inresponse to these economic considerations and, infact, commenced before the Teamsters appearedon the scene.SeeMotorola, Inc.,163 NLRB 385.The dual hospitalization insurance program wasin part tied to the Steelworkers contract in that theunrepresented hourly paid employees historicallywere covered by the same plan as those under theSteelworkerscontract.Andwhen improvedbenefits were negotiated into the Steelworkers con-tract effective June 1, similar benefits were then ex-tended to the unrepresented hourly paid em-ployees. The same justification does not apply tothe improved hospitalization insurance benefitsgranted in June to the unrepresented salaried em-ployees. However, other considerations adequatelyjustified the granting of those improvements. Theplan for salaried employees was not just a plan forSt.Louis Car. It was in effect in other divisions ofthe company as well and the improvements grantedin June were applied not just to St. Louis Car butalso to the other divisions. As early as May 1 thecompany was prepared to put the improved pro-gramfor salaried employees into effect at St. LouisCar but held off because it feared they wouldbecome a floor in the negotiating then going onwith the Steelworkers. Consequently implementa-tion* was deferred until after the Steelworkersnegotiationswere concluded.These facts argueagainst the assertion of the General Counsel thatthe improvements were granted in June in order toinfluence the results of the election on June 24.The General Counsel seems to argue that the com-pany accelerated the effective date of the benefitsin order to affect the election,and in this connec-tion points to the fact that when improvements ininsurance were made in the past pamphlets explain-ing the changes were normally issued to the em-ployees.No such pamphlets were issued in thepresentmatter. Instead meetings were held andmemorandums were distributed explaining thechanges.The General Counsel'sargument loseswhatever force it might have when consideration istaken of the fact that the pamphlets are preparedby the insurance carrier and as of the time of thehearing hereinthey were still not ready for distribu-tion.That detail, therefore, appears to have beenoutside the control of respondent.But in any case itseems to me that the mode of communication ofthe benefit is immaterial.The General Counselalso arguesthat the wageincreases and benefits put into effect in June couldas well have been postponed until after the rerun535election on June 24 and that the fact that they werenot indicates a motivation to use them as devicesfor unlawfully influencing the employees in theelection. The facts indicate however that there wasa serious need for the improvements that weremade.A good example of this is the matter of thekeypunch operators which was so pressing that itrequired announcement of their increase in ad-vance of other unrepresented employees.The com-pany plan to combat the problems of a low-wagestructure was a long range plan which was ready forimplementation as early as May 1. At the time theimprovements were made the representation casehad been in progress for over six months.The em-ployees expected the improvements to be madeabout the time that they were. And there was atleast the risk that delay to a later date might havesubjected the company to charges of unfair laborpractices on that account. SeeThe Deutsch Com-pany,178 NLRB 616.In the period just before the rerun election thecompany engaged in anti-Teamsters electioneering.Iconclude these were "permissible expressions ofopinion."United Screw & Bolt Corporation,91NLRB 916, 917, fn. 4. The statements containednothing which could reasonably be characterized asa threat or a promise.It istrue that the companycalledattention to the recent increases andbenefits.But if these were justifiably granted,reference to their existence was lawful. SeeWilliamL. Bonnell Co., Inc.,170 NLRB 204. The closestthing to a promise was the company announcementon June17, before theelection, that a continuingreview would be made of employee compensation,the June 20 speeches of President Davis and VicePresident Tucker to the engineering department in-dicating salaries would be brought up to standard,and the announcement on June 27, after the elec-tion, that as of July 1 a cost-of-living increasewould be given to unrepresented salaried em-ployees (other than the keypunch operators).These actions however were in line with the com-pany's economically justified program of upgradingemployee compensation and of reexamining com-pensation levels on an orderly basis, and none ofthem were contingent upon the outcome of theelection.SeeAmerican Dredging Company,180NLRB 800; and cf.J.C.Penney Co., Inc.,160NLRB 279, 284.Considering all the evidence I conclude that apreponderance of the evidence does not establishthat the changes announced and put into effect inJune were for the purpose of influencing the votesof employees in the election. On the contrary I con-clude that based on past practice and the morerecent economic status of the enterprise:, the com-pany had valid justifications for its conduct.In thisregard the present matter differs fromTrianglePlastics, Inc.,166 NLRB 768, andN.L.R.B. v.Exchange PartsCo., 375 U.S. 405, relied on by theGeneral Counsel. Accordingly I conclude that ex-cept for the conduct of Woley and Murphy previ- 536DECISIONSOF NATIONALLABOR RELATIONS BOARDously found herein to be unfair labor practices, thecompany did not violate Section 8(a)(1) of theAct. I have previously concluded that the conductof Woley and Murphy, standing alone, is an insuf-ficent basis for upsetting the June 24 election. I alsoconclude that the other conduct on which objec-tions to the election were based and which was al-leged in the complaint as violations of Section8(a)(1) likewise does not warrant setting aside theelection of June 24.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the company set forthin sectionIII,above, occurring in connection with its opera-tions described in section 1, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce amongthe several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYHaving found that the company in certainrespects violated Section 8(a)(1) of the Act, Irecommend that it cease and desist therefrom andtake certain affirmative action designed to effectu-ate the policies of the Act. Having found that thecompany did not engage in conduct sufficiently ob-jectionable to interfere with the results of the rerunelection held June 24, 1 recommend that ObjectionsIand II of the Teamsters be overruled, that saidelection not be set aside and that the results thereofbe certified.CONCLUSIONS OF LAW1.Respondentisanemployer within the mean-ing of Section 2(2) of the Act and is engaged incommercewithin themeaning ofSection 2(6) ofthe Act.2.The Teamsters and the Steelworkers are labororganizations within the meaning of Section 2(5) ofthe Act.3.By interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By such unfair labor practices respondent hasnot interfered with nor illegally affected the resultsof the Board rerun election held among respon-dent's employees on June 24, 1969.' In the event no exceptionsare filed as provided bySection102 46 ofthe Rules and Regulationsof theNationalLabor Relations Board, thefindings, conclusions, recommendations,and RecommendedOrder hereinshall, asprovidedin Section102 48 ofthe Rules and Regulations, beadopted bythe Board and becomeits findings, conclusions, and order, andall objectionsthereto shallbe deemed waivedfor all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the wordsin the noticereading"Postedby Order of the Na-5.Such unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact and conclu-sions of law and the entire record herein I herebyissue the following:RECOMMENDED ORDERSt.Louis Car Division General Steel Industries,Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating its employees con-cerning their union sympathies and activities.(b) Threatening employees with loss of benefitsif a union is selected as their collective-bargainingrepresentative.(c) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist labor organiza-tions, to bargain collectively through representa-tives of their own choosing, and to engage in con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action to effec-tuate the policies of the Act:(a) Post at its plant at St. Louis, Missouri, copiesof the attached notice marked "Appendix."s Copiesof said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed byrespondent's representative, shall be posted by itimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by respondent toinsure that said notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director for Region 14,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'IT IS FURTHERORDEREDthat the complaint bedismissed insofar as it alleges violations of the Actnot specifically found herein.IT IS FURTHER ORDERED that Objections I and II toconduct affecting the results of the Board rerunelectionconductedinanappropriateunitofrespondent's employees on June 24, 1969, be over-ruled and that the results of said election be cer-tified.tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 14,in wasting, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith " ST LOUIS CAR DIV GENERAL STEEL INDUSTRIES537APPENDIXST. Louis CAR DIVISIONNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTquestion our employees abouttheir union sympathies or activities.WE WILL NOTthreaten our employees withloss of any benefit if they select a union astheir collective-bargaining representative.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exerciseof their rightsguaran-teed in Section 7of the Act.GENERAL STEELINDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions,may be directed to theBoard's Office,1040 Boatmen's Bank Building, 314NorthBroadway,St.Louis,Missouri63102,Telephone314-622-4167.